Title: From Louisa Catherine Johnson Adams to George Washington Adams, 7 March 1824
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 7 March 1824
				
				Although my Dear George I fear that my last Letter was not very palatable to your high spirit being in better health and spirits than I have been for sometime I must seize the opportunity of writing least they should again sink and I should be compelled by dire necessity to abandon once more an occupation more delightful to my heart than all the pleasures this gay world can offer that of free and delightful intercourse with my Children who though men in years yet to me are as they were when in all affection when pressed to the Maternal bosom from whence they drew their nourishment—While this feeling warms my breast you must be assured nothing can be said by me with an intention to wound your Self love or to cause you pain and, if in the ardour of affection or in the anxious desire to correct little errors of character I sometimes urge you more than your pride can well bear think of me only as one who has paid the debt of nature and whose bones have long since been covered by the green sod who while she lived thought only of your welfare and of what would promote it.Mary and I have been sickly all the Winter and she looks worse than I ever saw her—She has been out very little and seems to have taken a distaste to parties altogether She improves rapidly in french and shows by this what she might become if she could once conquer the natural and almost inveterate indolence of her character she may yet make a fine woman but I much fear it is too stubborn to be overcome more especially as emulation has only the unfortunate tendency of souring her disposition instead of promoting improvement—You must excuse my candour on this subject—You have no doubt heard all about the Caucus I shall therefore only tell you a ridiculous anecdote which may serve to make you laugh—It is rather broad but too good to loose lose—It seems some frenchman attended on this occasion and on his return being asked where he had been replied he had been to the Assemblee des Cocus—The pronunciation of the word Caucus in french. This as you may suppose has produced much fun among the wags and I have written it to you to show you that we yet have some wit in our City although it may be somewhat low—It is becoming the fashion to introduce small parties here and we have three or four of a night—Mrs. Hay had one last Eveng.—Mrs. Hersent gave birth to a Son last Night—Dr. Beeson I have not seen since the death of his Wife which was probably a blessing as there was reason to apprehend an intellectual derangement.Among the Constellations of last Tuesday Eveng we had Dr Percival, the Poet and Mr Rembrandt Peale the Painter. So many Stars of first magnitude have shed their benign influence over my house this Winter it has had no opportunity to grow cold and though best mentioned still first in Rank is the venerable Mr Taylor of Carolina who really delighted us with his wit and charming society—Such men honour our Senate and our Country—
				
					L. C. A—
				
				
			